DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A and Y in the reply filed on 7/8/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: paragraph [00112] of the specification recites that the copolymer is procured commercially from Nisshin Kasei, but provides no further detail regarding product numbers or trade names, elements which can be used to confirm the authenticity of the chemical structure.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the polyvinyl alcohol copolymer, the polyvinyl alcohol-containing copolymer”. No polyvinyl alcohol copolymer was previously recited, and the limitation lacks antecedent basis. Further, it is unclear if “the polyvinyl alcohol copolymer” is a direct reference to “the polyvinyl alcohol-containing copolymer”. Claim 4 is also rejected based on its dependence from claim 3.
Claim 8 recites that the binder comprises at least on of polyvinyl alcohol copolymers of the claimed formulae. Claim 1, from which claim 8 depends, recites that the binder comprises a polymer main chain and a polyvinyl alcohol-containing copolymer. It is unclear if the compounds represented by the formulae are intended to read on the structure of the polymer main chain, the structure of the polyvinyl alcohol-containing copolymer, or the structure of the binder as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0038049 to Chung.
Regarding claims 1-4, 6, 7, 9-12, and 21, Chung teaches an all-solid secondary battery (¶0182, 0216) comprising
a cathode (¶0139)
an anode (¶0128)
a solid electrolyte interposed between the cathode and the anode (¶0182: “a separator interposed between the negative electrode and the positive electrode”; ¶0184: “When a solid electrolyte such as a polymer is used as the electrolyte, it may also serve as the separator.”)
wherein the cathode comprises a cathode active material (¶0140, 0141)
wherein the anode comprises an anode current collector and an anode active material layer on the anode current collector (¶0130, 0131, 0138, 0209)
wherein the anode active material comprises a binder and an anode active material (¶0129, 0208)
wherein the binder comprises 
    PNG
    media_image1.png
    16
    4
    media_image1.png
    Greyscale
(¶0216, 0217).
Per claims 1 and 2,  the moiety 
    PNG
    media_image1.png
    16
    4
    media_image1.png
    Greyscale
 is a polymer main chain comprising polyvinyl alcohol and 
    PNG
    media_image1.png
    16
    4
    media_image1.png
    Greyscale
is a polyvinyl alcohol-containing copolymer comprising a repeating unit 
    PNG
    media_image2.png
    81
    72
    media_image2.png
    Greyscale
linked to the main chain that is a derivative of acrylic acid (¶0084-0087). 
Per claims 3 and 4, Chung teaches the limitations of claim 1. Chung also teaches another embodiment of a battery which would be at once envisaged in which the binder comprises 
    PNG
    media_image3.png
    142
    186
    media_image3.png
    Greyscale
 (¶0105-0108; MPEP §2131.02.III). The moiety 
    PNG
    media_image1.png
    16
    4
    media_image1.png
    Greyscale
 is a polymer main chain comprising polyvinyl alcohol,  
    PNG
    media_image3.png
    142
    186
    media_image3.png
    Greyscale
is a polyvinyl alcohol-containing copolymer comprising a first repeating unit 
    PNG
    media_image4.png
    97
    69
    media_image4.png
    Greyscale
linked to the polymer main chain comprising a derivative of acrylic acid, and a second repeating unit 
    PNG
    media_image5.png
    104
    64
    media_image5.png
    Greyscale
 linked to the polymer main chain comprising a derivate of acrylic acid (¶0084-0087).
Per claim 6, Chung teaches the limitations of claim 1. The binder is present at 10 wt%, based on a total weight of the anode active material (¶0122, 0208, 0216).
Per claim 7, Chung teaches the limitations of claim 1. Chung also teaches another embodiment of a battery which would be at once envisaged in which the binder comprises 
    PNG
    media_image6.png
    89
    117
    media_image6.png
    Greyscale
 (¶0063-0070; MPEP §2131.02.III). The moiety 
    PNG
    media_image1.png
    16
    4
    media_image1.png
    Greyscale
 is a polymer main chain comprising polyvinyl alcohol,  
    PNG
    media_image6.png
    89
    117
    media_image6.png
    Greyscale
is a polyvinyl alcohol-containing copolymer comprising a repeating unit 
    PNG
    media_image4.png
    97
    69
    media_image4.png
    Greyscale
linked to the polymer main chain comprising a derivative of acrylic acid (¶0084-0087). The binder has a weight average molecular weight of between 200,000 and 500,000 Daltons (¶0109).
Per claims 9-11, Chung teaches the limitations of claim 1. Chung also teaches another embodiment of a battery which would be at once envisaged in which the anode active material comprises amorphous carbon and materials which form an alloy or a compound with an alkali metal, such as aluminum, bismuth, tin, zinc, silicon, or a combination thereof (¶0131-0133; MPEP §2131.02.III).
Per claim 12, Chung teaches the limitations of claim 1. The anode active material of the embodiment of ¶0208-0210, 0216, 0217 does not comprise an alkali metal prior to a first charge.
Per claim 21, Chung teaches the limitations of claim 1. Chung also teaches another embodiment of a battery which would be at once envisaged in which the anode active material comprises amorphous carbon and silicon, a material which forms an alloy or a compound with an alkali metal (¶0131-0133; MPEP §2131.02.III). Further, the cathode active material is on the anode active material and comprises lithium, and alkali metal. Therefore, it is expected that the silicon of the anode active material will form an alloy during charge of the all-solid secondary battery. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above.
Regarding claim 5, Chung teaches the limitations of claim 1. In an embodiment, Chung’s binder has the structure 
    PNG
    media_image7.png
    114
    58
    media_image7.png
    Greyscale
, which includes a polymer main chain 
    PNG
    media_image8.png
    40
    10
    media_image8.png
    Greyscale
that comprises repeating units of polyvinyl alcohol (¶0095). Additionally, the binder includes the unit  
    PNG
    media_image7.png
    114
    58
    media_image7.png
    Greyscale
, wherein L1 is 
    PNG
    media_image9.png
    116
    88
    media_image9.png
    Greyscale
 (¶0096). It would been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose R2 and R3 to be hydrogen atoms, and R4 to be methyl groups because such substitutions are within the scope of the disclosure. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As such, the polyvinyl alcohol-containing copolymer of modified-Chung comprises a first repeating unit (L1) that is linked to the polymer main chain comprising a derivative of acrylic acid, and a second repeating unit (the terminal unit [AltContent: rect][AltContent: rect]
    PNG
    media_image7.png
    114
    58
    media_image7.png
    Greyscale
) that is linked to the first repeating unit and is a derivative of methacrylate.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of US PGPub 2009/0305139 to Oh.
Regarding claim 8, Chung teaches the limitations of claim 1. In an embodiment, Chung’s binder has the structure 
    PNG
    media_image7.png
    114
    58
    media_image7.png
    Greyscale
, which includes a polymer main chain 
    PNG
    media_image8.png
    40
    10
    media_image8.png
    Greyscale
that comprises repeating units of polyvinyl alcohol, equivalent to the units 
    PNG
    media_image10.png
    85
    98
    media_image10.png
    Greyscale
 in claimed Formula 1 (¶0095). Additionally, the binder includes the unit  
    PNG
    media_image7.png
    114
    58
    media_image7.png
    Greyscale
, wherein L1 is 
    PNG
    media_image9.png
    116
    88
    media_image9.png
    Greyscale
 (¶0096). It would been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose R2, R3, and R4 to be hydrogen atoms because such substitutions are within the scope of the disclosure. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As such, forming a polyvinyl alcohol-containing copolymer to have a repeating unit 
    PNG
    media_image11.png
    129
    140
    media_image11.png
    Greyscale
, equivalent to that found in claim Formula 1, would have been obvious.
[AltContent: rect][AltContent: rect]Chung’s repeating unit is linked to the polymer main chain of the binder by a direct bond to an O- ion, rather than the 
    PNG
    media_image12.png
    115
    78
    media_image12.png
    Greyscale
 link presented in Formula 1. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to link the repeating unit to the main chain with such a link, as the production of such links is a result of saponification of polyvinyl alcohols to increase adhesive strength (¶0024-0026 of Oh).
[AltContent: rect]Therefore the formation of a binder with copolymers 
    PNG
    media_image10.png
    85
    98
    media_image10.png
    Greyscale
 and 
    PNG
    media_image13.png
    269
    253
    media_image13.png
    Greyscale
, which has the repeating unit 
    PNG
    media_image11.png
    129
    140
    media_image11.png
    Greyscale
. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the relative proportion of copolymers and repeating units in order to optimize the adhesion behavior, glass transition temperature, and production efficiency of the binder (¶0074-0080, 0084-0087, 0097-0099, 0109-0114 of Chung).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of US Patent 6,573,004 to Igarashi.
Regarding claim 13, Chung teaches the limitations of claim 1. Chung does not teach that the anode active material layer has an average particle diameter of 4 micrometers or less. Igarashi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a material of the anode active material layer which has an average particle diameter of 0.5 to 60 micrometers, as such a diameter is conventional (C2/L13-22). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). As such, the range of average particle diameter of modified-Chung overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of US PGPub 2019/0027756 to Narutomi.
Regarding claim 14, Chung teaches the limitations of claim 1. Chung does not teach that the anode active material layer has a thickness in the claimed range. Narutomi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the thickness of the anode active material layer based on the size of the battery (¶0055). The  size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of US PGPub 2010/0151335 to Senga.
Regarding claims 22-25, Chung teaches that the electrolyte layer can be a solid electrolyte layer, but does not teach a composition of the solid electrolyte layer. Senga teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solid electrolyte layer to have a solid electrolyte comprising Li2-P2S5, particularly Li2P0.6-S2.2 (¶0022-0023, 0069), and a binder, specifically a binder different than the binder in Chung’s anode active material layer (¶0043-0046, 0075-0079), in order to achieve high ion conductivity, safety and processibility (¶0018, 0088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Polyvinyl alcohol grafted poly (acrylic acid) as water-soluble binder with enhanced adhesion capability and electrochemical performances for Si anode”; “Acrylonitrile-grafted poly(vinyl alcohol) copolymer as effective binder for high-voltage spinel positive electrode”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726